Name: COUNCIL REGULATION (EEC) No 1225/93 of 17 May 1993 applying supplementary generalized tariff preferences in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin ' Partners in Progress' fair
 Type: Regulation
 Subject Matter: marketing;  trade policy;  tariff policy;  international trade;  Europe
 Date Published: nan

 20. 5. 93 Official Journal of the European Communities No L 124/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1225/93 of 17 May 1993 applying supplementary generalized tariff preferences in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin 'Partners in Progress' fair THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas fairs are organized in the Community with a view to promoting partnership between economic opera ­ tors from developing countries and from industrialized countries at commercial, industrial or technological level and improving the access to world markets of products originating in countries benefiting from generalized preferences ; Whereas, in view of the aims of these fairs, certain steps should be taken in the field of generalized preferences ; Whereas, in accordance with the offer made in the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened, origi ­ nally in 1971 , and most recently by Regulations (EEC) No 3831 /90 (') and No 3832/90 (2), as extended by Regu ­ lation (EEC) No 391 7/92 (3) and supplemented by Regula ­ tion (EEC) No 1 028/93 (4), generalized tariff preferences in particular in respect of finished and semi-finished industrial and textile products originating in countries benefiting from generalized preferences ; Whereas certain products covered by the system of fixed duty-free amount, ceilings or other tariff measures, being the subject of contracts for sale in the course of these fairs, might not be able to benefit from the preferences if the tariff quotas or fixed duty-free amounts are used up or the collection of customs duties is re-established for products subject to ceiling limits before the opening date of the abovementioned fairs ; whereas it is important, therefore, to provide additional latitude to countries bene ­ fiting from generalized preferences to enable them to benefit from the generalized tariff preferences for products being the subject of contracts for sale at these fairs ; Whereas at this juncture the German Government has submitted a request for supplementary generalized tariff preferences to be applied in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin 'Partners in Progress' Fair ; whereas, for the abovementioned reasons, additional latitude should be allowed for countries benefiting from generalized preferences to enable them to take advantage of the generalized tariff preferences for products which were the subject of sales contracts at the 'Partners in Progress' Fair ; whereas, however, this latitude should be limited to 6 % of the levels of the tariff measures appli ­ cable to each product or group of products under the aforementioned annual Regulations and this additional latitude should be allowed ; Whereas, without prejudice to the specific provisions of this Regulation, the application of the provisions of the annual Regulations regarding generalized tariff prefe ­ rences and, in particular, in respect of the beneficiary countries and the concept of originating products should be applied to the supplementary preferences in question ; Whereas it is appropriate, however, to exclude from the scope of this Regulation certain products originating in given beneficiary countries ; Whereas declarations of release into free circulation submitted with a view to the importation of the products in question should be accompanied by the certificate of origin and the contract concluded at the relevant fair, the latter certified by the competent authorities of the Member State where it is held ; Whereas the authorities of the Member States must see to it that certification of the contracts concluded at fairs held on their territory does not exceed the authorized supple ­ mentary quantities ; Whereas the method of administration adopted requires close cooperation between the Member States and the Commission, (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . (4) OJ No L 108, 1 . 5. 1993, p. 1 . No L 124/2 Official Journal of the European Communities 20. 5. 93 Article 4 The following shall be excluded from the benefits afforded by this Regulation :  textile products falling within categories 1 , 2, 3, 4, 5, 6, 7 and 8 appearing in Annex I to Regulation (EEC) No 3832/90 and originating in countries subject to the fixed duty-free amount as indicated in the said Annex,  products appearing in the Annex to this Regulation and originating in the countries indicated. Article 5 The German authorities shall forward to the Commission, not more than seven days after the end of the Berlin 'Partners in Progress' Fair, a list of certified contracts indi ­ cating the nature and value or the quantity, whichever is appropriate, of the goods in question and the names and addresses of the exporters and importers. The Commis ­ sion shall send a copy of this list to the authorities of the other Member States. HAS ADOPTED THIS REGULATION : Article 1 1 . From 9 June 1993 to 31 December 1994, supple ­ mentary Community tariff preferences shall be opened, subject to Article 3, for the importation of products :  mentioned in Annex I to Regulation (EEC) No 3831 /90, or  mentioned in Annexes I and II to Regulation (EEC) No 3832/90, provided these products originate in one of the countries or territories benefiting from the preferences referred to in the Annexes to those Regulations and have been exhi ­ bited by the exporting countries at the Berlin 'Partners in Progress' Fair and have been the subject there of sales contracts. 2. The , supplementary preferences referred to in para ­ graph 1 shall be 6 % of the duty-free amounts or ceiling fixed for each product or group of products in Regula ­ tions (EEC) No 3831 /90 and No 3832/90. 3 . Within the framework of the supplementary prefe ­ rences referred to in paragraph 1 , the Common Customs Tariff duties shall be totally suspended. Application of the tariff preferences shall be subject to submission of a certi ­ ficate of origin, Form A, and the contract. Article 2 1 . Declarations of the release into free circulation of the products in question must be accompanied by the certificate of origin and by the contract concluded at the Berlin 'Partners in Progress' Fair, the latter certified by the competent German authorities. 2. The German authorities shall see to it that the total amount covered by certified contracts does not exceed the limits fixed in Article 1 (2). Article 3 Those provisions of Regulations (EEC) No 3831 /90 and No 3832/90 relating to the application of generalized tariff preferences which concern beneficiary countries and the concept of originating products shall be applicable. Article 6 Member States shall forward to the Commission, within two weeks of the end of each quarter, the list of the amounts charged during the reference quarter in accor ­ dance with the provisions of this Regulation. Article 7 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Council The President J. HILDEN 20. 5. 93 No L 124/3Official Journal of the European Communities ANNEX List of products/countries excluded from the benefit of this Regulation CN/Taric Description Country concerned No code 10.0110 2902 50 00 Styrene Saudi Arabia 10.0400 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhy- Libya drous product 10.0440 3806 10 10 Resin, obtained from fresh oleoresins China 10.0480 3923 21 00 Sacks and bags (including cones) : Hong Kong  Of polymers of ethylene Singapore 10.0510 4011 10 00 Other pneumatic tyres and tubes South Korea 401120 4011 30 90 401191 401199 4012 10 30 4012 10 50 401210 80 4012 20 90 4012 90 4013 10 4013 90 90 10.0520 4104 10 95 Leather of bovine or equine animals, without hair on, other than leather Brazil 4104 10 99 falling within CN code 4108 or 4109 !i - Whole bovine skin leather, of a unit surface area not exceeding 28 square ' feet (2,6 m2)4104 31 30 v ' 4104 31 90 Other 4104 39 10 _ _ _ Otherwise prepared 4104 39 90  Other bovine leather and equine leather, parchment-dressed or prepared after tanning 10.0560 4202 1211 Trunks, suit-cases, vanity cases, executive cases, briefcases, school satchels South Korea 4202 12 19 and similar containers : 4202 22 10 _ outer surface of plastics or of textile materials : 4202 32 10 r 4202 92 1 1 1 « the form of plastic sheeting 4202 92 18 Handbags, whether or not with shoulder straps, including those without handles :  With outer surface of plastic sheeting or of textile materials :   Of plastic sheeting Articles of kind normally carried in the pocket or in the handbag :  With outer surface of plastic sheeting or of textile materials :   Of plastic sheeting Other, with outer surface of plastic sheeting or of textile materials :  Of plastic sheeting :   Travelling bags, toilet bags, rucksacks and sportbags   Musical instrument cases   Other No L 124/4 Official Journal of the European Communities 20. 5. 93 Order CN/Taric r* ¢ ^  ,cQ^e Description Country concerned 10.0570 4202 11 Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels Brazil 420212 91 and similar containers China ^  With outer surface of leather, of composition leather or of patent leather Hong Kong 4202 19 90 420221 00  With outer surface of plastics or of textile materials 4202 22 90  _ Qf other materials, including vulcanized fibre4202 29 00 8 4202 3100 0ther 4202 32 904202 39 00 Articles of a kind normally carried in the pocket or in the handbag 4202 91  With outer surface of leather, of composition leather or of patent leather 4202 92 91 __ ^jth outer surface of plastic sheeting or of textile materials 4202 92 98 4202 99 00  ~ Of textile materials    Other Other  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials )  Other   Musical instrument cases    Other 10.0630 4412 Plywood, veneered panels and similar laminated wood Brazil South Korea 4420 90 1 1 Wood marquetry Indonesia 4420 90 19 and inlaid wood Malaysia Singapore 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the South Korea uppers of which are neither fixed to the sole nor assembled by stitching, Hong Kong riveting, nailing, screwing, plugging or similar processes Indonesia Thailand 6402 Other footwear with outer soles and uppers of rubber or plastics 10.0670 6403 Footwear with outer soles of rubber, plastics, leather or composition leather Brazil and uppers of leather Hong Kong Indonesia South Korea Thailand 10.0680 6404 Footwear with outer soles of rubber, plastics, leather or composition leather, Hong Kong and uppers of textile materials Indonesia South Korea 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of Thailand composition leather 10.0690 6405 10 90 Other footwear, with outer soles of other materials China 6405 20 91 6405 20 99 6405 90 90 10.0700 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden Hong Kong umbrellas and similar umbrellas) 20. 5. 93 Official Journal of the European Communities No L 124/5 Order CN/Taric r&gt; ¢ /- ,^ coje Descnption Country concerned 10.0740 6912 00 50 Ceramic tableware, kitchenware, other household articles and toilet articles, South Korea of earthenware or fine pottery 10.0750 6913 Statuettes and other ornamental ceramic articles South Korea 10.0800 71171910 Imitation jewellery South Korea 71 17 19 91  Of base metal, whether or not plated with precious metal7117 19 99 v K 7117 90 00*90 Others  Others excluding imitation jewellery of leather or composition leather or of wood 10.0950 8211 10 00 Knives with cutting blades, serrated or not (including pruning knives), other Hong Kong 8211 91 30 than knives falling within CN code 8208, excluding knives with handles of 8211 91 80 base metal 8211 92 90 8211 93 90 10.0980 8414 10 30 Air or vacuum pumps and air or gas compressors frazil 8414 10 50 Singapore 8414 10 90 8414 20 91 8414 20 99 8414 30 30 8414 30 91 8414 30 99 8414 40 8414 80 21 8414 80 29 8414 80 31 8414 80 39 8414 80 41 8414 80 49 8414 80 60 8414 80 71 8414 80 79 8414 80 90 10.0990 8452 10 Sewing machines, other than book-sewing machines falling within CN code Brazil 8452 21 00 8440 8452 29 00 10.1010 8471 10 90 Automatic data-processing machines and units thereof magnetic or optical South Korea 8471 20 20 readers, machines for transcribing data into data media in code form, 8471 20 80 machines for processing such data, not elsewhere specified or included, 8471 91 80 other than for use in civil aircraft 8471 92 90 8471 93 40 8471 93 51 8471 93 59 8471 93 60 8471 93 90 8471 99 10 8471 99 30 8471 99 90 No L 124/6 Official Journal of the European Communities 20. 5 . 93 Order CN/Taric r » ¢  ,j^o cQje Description Country concerned 10.1052 8521 Video recording or reproducing apparatus South Korea 10.1053 8523 Prepared unrecorded media for sound recording or similar recording of South Korea other phenomena other than products of Chapter 37 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records but excluding products of Chapter 37 10.1055 8528 10 14 Television receivers (including video monitors and video projectors) whether Hong Kong 8528 10 16 or not combined in the same housing, with radio-broadcast receivers or Singapore 8528 10 18 sound or video recording or reproducing apparatus South Korea 8528 10 22 _ Co,our 8528 10 28 8528 10 52 Television projection equipment 8528 10 54  Apparatus incorporating a videophonic recorder or reproducer oc^o !! co   Television receivers with integral tube o52o lu Jo 8528 10 62 , 8528 10 66 8528 10 72 8528 10 76 10.1060 8527 11 Reception apparatus for radio-telephony, radio-telegraphy or radio- Hong Kong 8527 21 broadcasting, whether or not combined in the same housing with recording Singapore 8527 29 00 or reproducing apparatus or a clock South Korea 8527 31 8527 32 90 8527 39 8527 90 91 8527 90 99 8528 10 31 Television receivers (including video monitors and video projectors), 8528 10 41 whether or not combined in the same housing with radio-broadcast recei ­ 8528 10 43 vers or sound or video recording or reproduction apparatus, excluding video 8528 10 49 recording or reproducing apparatus incorporating a video tuner and goods 8528 10 81 falling within CN codes 8528 10 14, 8528 10 16, 8528 10 18, 8528 10 22, 8528 10 89 8528 10 28, 8528 10 52, 8528 10 54, 8528 10 56, 8528 10 58 , 8528 10 62, 8528 10 91 8528 10 66, 8528 10 72 and 8528 10 76 8528 10 98 8528 20 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98 10.1094 8540 11 Cathode-ray television picture tubes including video monitor cathode-ray South Korea tubes  Colour 20. 5. 93 Official Journal of the European Communities No L 124/7 ^^code"C Description Country concerned 10.1110 8540 91 00 Thermonic, cold cathode or photocathode valves and tubes Hong Kong 8540 99 00 _ pafts Singapore 8541 10 Diodes, transistors, and similar semiconductor devices, light emitting diodes 8541 21 8541 29 8541 30 8541 4010 8541 50 8541 90 00 8542 Electric integrated circuits and microassemblies 10.1120 8703 21 10 Motor vehicles, new, of a cylinder capacity not exceeding 3 000 cm3 South Korea 8703 2211 8703 2219 8703 23 11 8703 23 19 8703 31 10 8703 32 11 8703 32 19 8703 33 11*10 8703 33 19*10 8703 90 90*11 10.1300 9503 Other toys, reduced size (scale) models and similar recreational models South Korea working or not, puzzles of all sorts